—Judgments, Supreme Court, New York County (Harold Beeler, J.), rendered February 7, 1995 and January 24, 1995, respectively, convicting each defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing defendant Angelillo to a prison term of 1 year, and defendant Coyle to a prison term of 6 months and to a term of 5 years probation, unanimously affirmed. The matters are remitted to the Supreme Court, New York County for further proceedings pursuant to CPL 460.50 (5).
Evidence at the suppression hearing was that the police observed that the right rear passenger window of the car in question was broken and covered with a black garbage bag. In addition, the police observed that the driver’s door handle of the car was broken and hanging off, a circumstance that would support a reasonable inference of forced entry, as the door handle is intrinsically connected with the locking device (see, People v Caray, 205 AD2d 371, lv denied 84 NY2d 933). Further, there was testimony that the area in which the car was stopped was plagued with a high incidence of automobile thefts and the officer who directed the car stop testified that, in his considerable experience with automobile theft cases, the combination of a broken car window and door handle was a sign of possible theft. Thus, the totality of the circumstances gave rise to a reasonable suspicion that the car had been stolen, permitting an investigatory stop (see, People v Sobotker, 43 NY2d 559, 563). Concur—Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.